Per Curiam: :
It is unquestioned that the certificate of the stock in question was transferred to the appellant in fraud of the rights of the appellees. The attempt, however, is to put the former on higher ground than that occupied by his vendor. The evidence shows no equities to produce that result.
*203We therefore concur with the learned judge in bolding that fbe pledge under which the appellant claims is not such a purchase for value as to cure the defect in his title, or to preclude the appellees from reclaiming their stock on the ground of fraud in its transfer.
Decree affirmed and appeal dismissed, at the costs of the appellant.